If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 17, 2020
               Plaintiff-Appellee,

v                                                                    No. 344855
                                                                     Chippewa Circuit Court
JOSEPH PETER BALLAS,                                                 LC No. 16-003032-FH

               Defendant-Appellant.


Before: REDFORD, P.J., and BECKERING and M. J. KELLY, JJ.

PER CURIAM.

        Defendant appeals by right his convictions and sentence following a jury trial. Defendant’s
charges related to methamphetamine activities he engaged in with his son and his son’s girlfriend
in Sault Ste. Marie in July 2016. Defendant was sentenced to concurrent terms of 6 to 20 years’
incarceration. For the reasons set forth below we affirm defendant’s convictions and sentence. 1

                                 I. FACTUAL BACKGROUND

        In July 2016, Brandon Ballas (BB), defendant’s son, and Brittany Johnson (BJ), BB’s
girlfriend, moved in with defendant. Between July 5, 2016, and July 6, 2016, the three of them
purchased 288 pseudoephedrine pills. Suspecting that they were planning to use the pills to make
methamphetamine, the police conducted surveillance on July 7, 2016, during which they observed


1
  The matter defendant appeals is a second trial. The first trial regarding these activities resulted
in a hung jury on nearly all counts. Following trial in the instant case, defendant was convicted of
conspiracy to commit possession with intent to deliver methamphetamine, MCL
333.7401(2)(b)(i); conspiracy to operate or maintain a laboratory involving methamphetamine,
MCL 333.7401c(2)(f); operating and maintaining a laboratory involving methamphetamine, MCL
333.7401c(2)(f); and operating or maintaining a methamphetamine laboratory involving hazardous
waste, MCL 333.7401c(2)(c). Also on retrial the trial court dismissed a charge of maintaining a
drug house, MCL 333.7405(d), and the jury acquitted defendant of delivery or manufacture of
methamphetamine, MCL 333.7401(2)(b)(i).


                                                -1-
BB and BJ purchasing from stores various components typically used to make methamphetamine.
These materials included, in addition to pseudoephedrine, cold packs, batteries, and lighter fluid.

        The police followed BB and BJ back to the residence. BB noticed cars gathering and
suspected law enforcement and went into the garage. A detective and an agent knocked on the
door while another detective positioned himself to observe if anyone fled the house. BB left the
garage and a detective detained him in the backyard. The detective testified that, as he arrested
BB, he saw evidence of the production of methamphetamine. The police arrested and took all
three to the station for questioning. After obtaining a search warrant, a methamphetamine response
team searched the residence and seized various items that were consistent with the production of
methamphetamine. As part of plea agreements, BB and BJ agreed to testify against defendant.

                                          II. ANALYSIS

        In his appeal defendant raises five assignments of error. We will address them in the order
raised by defendant.

                                   A. JUDICIAL IMPARTIALITY

       Defendant first argues that the trial court pierced the veil of judicial impartiality during
defense counsel’s cross-examination of BB. We disagree.

        “The question whether a judge’s conduct has denied a defendant a fair trial is a question of
constitutional law that this Court reviews de novo.” People v Swilley, 504 Mich 350, 370; 934
NW2d 771 (2019) (quotation marks and citation omitted). “A trial judge’s conduct deprives a
party of a fair trial if the conduct pierces the veil of judicial impartiality.” People v Stevens, 498
Mich 162, 164; 869 NW2d 233 (2015). “A judge’s conduct pierces this veil and violates the
constitutional guarantee of a fair trial when, considering the totality of the circumstances, it is
reasonably likely that the judge’s conduct improperly influenced the jury by creating the
appearance of advocacy or partiality against a party.” Id. at 171. In Stevens, our Supreme Court
instructed:

       In evaluating the totality of the circumstances, the reviewing court should inquire
       into a variety of factors, including the nature of the judicial conduct, the tone and
       demeanor of the trial judge, the scope of the judicial conduct in the context of the
       length and complexity of the trial and issues therein, the extent to which the judge’s
       conduct was directed at one side more than the other, and the presence of any
       curative instructions. This list of factors is not intended to be exhaustive.
       Reviewing courts may consider additional factors if they are relevant to the
       determination of partiality in a particular case. Moreover, the aggrieved party need
       not establish that each factor weighs in favor of the conclusion that the judge
       demonstrated the appearance of partiality for the reviewing court to hold that there
       is a reasonable likelihood that the judge’s conduct improperly influenced the jury.
       The reviewing court must consider the relevance and weigh the significance of each
       factor under the totality of the circumstances of the case. [Id. at 172 (citation
       omitted).]




                                                 -2-
       In this case, after BB testified on direct examination regarding how he, BJ, and defendant
purchased pseudoephedrine and how defendant manufactured methamphetamine, the following
exchange occurred during defense counsel’s cross-examination of BB shortly after a bench
conference off of the record:

             Q. [BB], please tell me between these two statements which is the lie, okay.
       You and [defendant] bought components on July 7th or was it you and Brittany?
       Which is the lie?

                A. I don’t really remember too much of what you’re even saying right now.

              Q. On July 7th, when the cops came to the house, when you got back home,
       which is the lie. It was you and Brittany buying components or you and [defendant]
       buying components?

                A. Me—

              [Prosecutor]: Objection, Your Honor, as to the form of the question. I think
       the question is who did he buy it with on the 7th? I don’t understand the form.

               The Court: He said he was at Wal-Mart with Brittany Johnson. On direct
       examination he said he went to Wal-Mart was with Brittany Johnson and went to
       several stores. I mean he’s testified to that, so I mean, and that was on July 7th.

              [Defense Counsel]: So the answer would be the lie would be [defendant]
       and him.

             The Court: But he never said [defendant]. I don’t know where you’re
       coming up with that.

             [Defense Counsel]: Actually he did testify to that during my questioning,
       Your Honor. We have gone there, and he did say that him and [defendant].

                [Prosecutor]: It’s been gone over. Asked and answered three times, Your
       Honor.

                The Court: I know, it’s just getting very confusing.

               [Defense Counsel]: Actually, Your Honor, if I’m asking to give a statement,
       tell me which one’s the lie it’s not asked and answered. It’s having it clarified for
       the jury.

              The Court: According to him neither would be lies because he said he
       went—he said he went to Walgreen’s with [defendant] the first time. Then he was
       observed going to Rite-Aid, Family Dollar, Wal-Mart, McDonald’s with Brittany
       Johnson. I mean it can’t be more clear than that.




                                                -3-
              [Defense Counsel]: But then on my question, Your Honor, and perhaps we
       should be doing this outside the presence of the jury.

               The Court: Why he’s testified to it.

                [Defense Counsel]: But he did just say to me on my question, Your Honor
       that it was him and [defendant] running around to buy components. So I do have
       the right to ask this question to clarify for the jury that is determining my client’s
       life.

               The Court: Just—if could [sic] get to the point because it’s very confusing.
       I think he’s confused. I’m confused. I think Mr. Meidt is confused. If we could
       just narrow it down to what you’re talking about.

        The record reflects that, consistent with defense counsel’s assertion, BB testified that he
and BJ purchased components on July 7, 2016. The record, however, reflects that, contrary to
defense counsel’s assertion, BB never testified on cross-examination that he and defendant
purchased components on July 7, 2016. Review of the direct and cross-examination of BB
indicates that the trial court interjected questions to clarify BB’s testimony when defense counsel
appeared to have been confused about BB’s testimony. The trial court’s brief questioning did not
prejudice defendant’s case. The exchange between counsel and the trial court does not support
defendant’s contention that the trial court lacked impartiality or mistreated defense counsel.

        Further, “the presence or absence of a curative instruction is a factor in determining
whether a court displayed the appearance of advocacy or partiality.” Id. at 177. In this case, the
trial court instructed the jury as follows:

               It is my duty to see that the trial is conducted according to the law, and tell
       you the law that applies to this case. However, when I make a comment or give an
       instruction, I am not trying to influence your vote or express a personal opinion
       about this case. If you believe that I have a personal opinion about this case, you
       should completely disregard that.

“Jurors are presumed to follow their instructions, and it is presumed that instructions cure most
errors.” People v Mahone, 294 Mich App 208, 212; 816 NW2d 436 (2011). Although “judicial
conduct may so overstep its bounds that no instruction can erase the appearance of partiality,”
Stevens, 498 Mich App at 177-178, the record in this case reflects that the trial court did not display
conduct entitling defendant to relief.

                                     B. OFFENSE VARIABLE 15

      Defendant argues that the trial court erred in assessing five points for Offense Variable
(OV) 15 rather than zero points. We disagree.

        “Under the sentencing guidelines, the circuit court’s factual determinations are reviewed
for clear error and must be supported by a preponderance of the evidence.” People v Hardy, 494
Mich 430, 438; 835 NW2d 340 (2013). Clear error exists when we are “left with a definite and
firm conviction that a mistake was made.” People v Blevins, 314 Mich App 339, 348-349; 886


                                                 -4-
NW2d 456 (2016). “Whether the facts, as found, are adequate to satisfy the scoring conditions
prescribed by statute, i.e., the application of the facts to the law, is a question of statutory
interpretation, which an appellate court reviews de novo.” Hardy, 494 Mich at 438.

        OV 15 relates to “aggravated controlled substance offenses,” and five points are properly
assessed when, “[t]he offense involved the delivery or possession with intent to deliver marihuana
or any other controlled substance or a counterfeit controlled substance or possession of controlled
substances or counterfeit controlled substances having a value or under such circumstances as to
indicate trafficking[.]” MCL 777.45(1)(h). “Deliver” is defined as “the actual or constructive
transfer of a controlled substance from 1 individual to another regardless of remuneration.” MCL
777.45(2)(a). “Trafficking” is defined as “the sale or delivery of controlled substances or
counterfeit controlled substances on a continuing basis to 1 or more other individuals for further
distribution.” MCL 777.45(2)(c).

        Our Supreme Court explained in People v Jackson, 497 Mich 857, 857; 852 NW2d 897
(2014), that assessment of five points for OV 15 is proper where evidence exists of delivery of
drugs because a “proper reading of MCL 777.45(1)(h) reveals two alternative bases for scoring
that OV at five points: (1) when the offense involved the delivery or possession with intent to
deliver marihuana or any other controlled substance or counterfeit controlled substance; and (2)
when the offense involved possession of controlled substances or counterfeit controlled substances
having a value or under such circumstances as to indicate trafficking.” In this case, the trial court
properly considered the evidence and correctly concluded that the evidence supported assessing
defendant five points for OV 15 because he shared methamphetamine with BB and BJ. Sharing
of a controlled substance involves delivery of it, i.e., the transfer of it from one person to another.
Evidence established that defendant did exactly that. The trial court, therefore, did not err by
assessing defendant five points for OV 15.

                                       C. DOUBLE JEOPARDY

       Defendant argues that he was convicted of operating and maintaining a laboratory
involving methamphetamine and operating or maintaining a laboratory involving
methamphetamine within 500 feet of a residence, and that such convictions violated the Double
Jeopardy Clause. We disagree.

        Although we generally review de novo a double-jeopardy challenge, which presents an
issue of constitutional law, an unpreserved double-jeopardy claim is reviewed for plain error
affecting defendant’s substantial rights. People v Ackah-Essien, 311 Mich App 13, 30; 874 NW2d
172 (2015). In this case, defendant failed to preserve this issue for appellate review. To establish
the right to relief, defendant must prove that 1) an error occurred, 2) the error was plain, i.e., clear
or obvious, and 3) the plain error affected defendant’s substantial rights. People v Carines, 460
Mich 750, 763; 597 NW2d 130 (1999). If defendant proves these three requirements, “an appellate
court must exercise its discretion in deciding whether to reverse. Reversal is warranted only when
the plain, forfeited error resulted in the conviction of an actually innocent defendant or when an
error seriously affected the fairness, integrity or public reputation of judicial proceedings
independent of the defendant’s innocence.” Id. at 763-764 (quotation marks and citation omitted).




                                                  -5-
        The United States and the Michigan Constitutions protect a defendant from being placed
twice in jeopardy for the same offense. US Const Am V; Const 1963, art 1, § 15. “Jeopardy
attaches when a jury is selected and sworn and the Double Jeopardy Clause therefore protects a
defendant’s interest in avoiding multiple prosecutions even when no prior determination of guilt
or innocence has been made.” People v Grace, 258 Mich App 274, 279; 671 NW2d 554 (2003)
(citation omitted). “The prohibition against double jeopardy protects individuals in three ways:
(1) it protects against a second prosecution for the same offense after acquittal; (2) it protects
against a second prosecution for the same offense after conviction; and (3) it protects against
multiple punishments for the same offense.” People v Miller, 498 Mich 13, 17; 869 NW2d 204
(2015) (quotation marks and citation omitted). “The first two protections comprise the ‘successive
prosecutions’ strand of double jeopardy, while the third protection is known as the ‘multiple
punishments’ strand.” Id. The purpose of the double-jeopardy protection against multiple
prosecutions for the same offense is “to preserve the finality of judgments in criminal prosecutions
and to protect the defendant from prosecutorial overreaching,” while the purpose of the double-
jeopardy protection against multiple punishments for the same offense is “to protect the defendant
from having more punishment imposed than the Legislature intended.” People v Ford, 262 Mich
App 443, 447-448; 687 NW2d 119 (2004) (citation omitted).2

        Defendant asserts that the jury convicted him of Count 4, operating or maintaining a
laboratory involving methamphetamine, and Count 6, operating a laboratory involving
methamphetamine within 500 feet of a residence. He contends that such offenses constitute the
“same offense” under the “same-elements” test articulated in Blockburger v United States, 284 US
299; 52 S Ct 180; 76 L Ed 306 (1932). Examination of the record, in particular the jury’s verdict,
the judgment of sentence, and the transcript of the sentencing hearing, all establish that the jury
convicted of Counts 1, 3, 4, 5, 7, and 12, and the trial court sentenced defendant to serve concurrent
prison terms of 6 to 20 years for each of those convictions. The record does not support his
contention that the jury convicted him of Count 6 or that the trial court imposed a sentence related
to that count. Defendant’s argument, therefore, utterly lacks merit. Defendant cannot establish
that the jury convicted him of the same offense or that the trial court sentenced him to punishment
for the same offense. Accordingly, defendant has failed to establish any plain error and certainly
has failed to prove that the trial court violated the prohibition against double jeopardy.

                                    D. SEARCH AND SEIZURE

        Defendant next argues that the trial court erred by failing to suppress the evidence seized
at the residence. He asserts that (1) the officers committed an illegal search at the time that they
knocked on the door and sought to talk, and (2) the officers searched the residence before the
magistrate signed the search warrant. We find no basis for reversal.

       We review the trial court’s factual findings in a suppression hearing for clear error but
review de novo the trial court’s ultimate decision on a motion to suppress. People v Hyde, 285


2
   Defendant does not argue that the “successive prosecutions” strand applies in this case nor could
he. The trial court granted the prosecutor’s motion for a nolle prosequi on the operating a
laboratory involving methamphetamine within 500 feet of a residence charge before the first jury
trial. Accordingly, the “successive prosecutions” strand does not apply in this case.


                                                 -6-
Mich App 428, 436; 775 NW2d 833 (2009). We also review de novo a determination regarding
whether a Fourth Amendment violation occurred and whether the exclusionary rule applied.
People v Woodard, 321 Mich App 377, 382; 909 NW2d 299 (2017).

        The United States and Michigan Constitutions both guarantee the right of citizens to be
free from unreasonable searches and seizures. US Const, Am IV; Const 1963, art 1, § 11. A
“search” occurs when “the government intrudes on an individual’s reasonable, or justifiable,
expectation of privacy,” and a “seizure” of property occurs when “there is some meaningful
interference with an individual’s possessory interests in that property.” Woodard, 321 Mich App
at 383 (quotation marks and citations omitted). The lawfulness of a search or seizure depends
upon its reasonableness, which depends on the totality of the circumstances. Id. Evidence seized
in violation of the constitutional prohibition against unreasonable searches and seizures must
generally be excluded at trial. Id. A search or seizure conducted without a warrant is generally
unreasonable unless there is probable cause and an exception to the warrant requirement. Id. “One
of the exceptions to the Fourth Amendment warrant requirement is the so-called ‘exigent
circumstances’ exception.” People v Henry (After Remand), 305 Mich App 127, 138; 854 NW2d
114 (2014) (quotation marks and citation omitted). Among the recognized exigencies is the need
to preclude a suspect’s escape, the need to prevent the imminent destruction of evidence, and to
minimize the risk of danger to the police inside or outside a dwelling. Id.

                                       1. KNOCK AND TALK

       Defendant contends that the officers committed an illegal search at the time they conducted
the knock and talk. We disagree.

         “Generally, the knock and talk procedure is a law enforcement tactic in which the police,
who possess some information that they believe warrants further investigation, but that is
insufficient to constitute probable cause for a search warrant, approach the person suspected of
engaging in illegal activity at the person’s residence (even knock on the front door), identify
themselves as police officers, and request consent to search for the suspected illegality or illicit
items.” People v Frohriep, 247 Mich App 692, 697; 637 NW2d 562 (2001). When a knock and
talk is performed “within its proper scope,” it is not a search. People v Frederick, 500 Mich 228,
234; 895 NW2d 541 (2017). “[A]pproaching a home with the purpose of gathering information is
not, standing alone, a Fourth Amendment search.” Id. at 241. However, “when conjoined with a
trespass, information-gathering—which need not qualify as a search, standing alone—is all that is
required to turn the trespass into a Fourth Amendment search.” Id. (quotation marks and citation
omitted).

        In this case, defendant cannot establish that the police performed an unconstitutional
search. Although a detective “took a tactical position off the corner of the house,” he testified that
he could not see around the corner of the house but stood in a position where he could hear if
someone exited the house or see if an individual came into his view. The detective testified that
when he “got to the back of the house,” BB was exiting so he detained him. The record reflects
that the detective did not engage in information gathering but only inadvertently saw incriminating
evidence in the backyard fire pit in the process of detaining BB. The facts and circumstances in
this case do not establish that the detective trespassed for the purpose of information gathering.
Rather, the police suspected the manufacture of a controlled substance on the premises and were


                                                 -7-
concerned that a suspect would attempt escape. These exigencies supported the detective’s
conduct. The detective did not go to the back of the house to perform information gathering and
search of the area. Accordingly, the detective did not perform an unconstitutional “search.”

                                     2. SEARCH WARRANT

        Defendant also contends that the officers searched the home before the magistrate signed
the search warrant because he saw a hazmat team present at the time of his arrest and speculates
that the team entered the house immediately following the knock and talk. The record does not
support his contention.

        The record indicates that one agent remembered seeing the fire department at the scene
wearing hazmat suits when he conducted the knock and talk and testified that the fire department
attended the scene to wait outside in case of a fire. The agent did not remember seeing the
methamphetamine response team at the scene when he conducted the knock and talk. Further, the
record establishes that the methamphetamine response team did not enter the house until after the
magistrate signed the search warrant. Defendant’s arguments are without merit because he has
failed to establish a factual predicate to sustain his claim of a constitutional violation.

                              E. PROSECUTORIAL MISCONDUCT

       Defendant also argues that the prosecutor committed misconduct by referencing BB’s and
BJ’s plea bargain agreements during voir dire and opening statements. We disagree.

        Generally, we review claims of prosecutorial misconduct de novo on a case-by-case basis
in context to determine whether a defendant was denied a fair and impartial trial. People v
Abraham, 256 Mich App 265, 272-273; 662 NW2d 836 (2003). However, because defendant did
not contemporaneously object and request a curative instruction, this issue is unpreserved. People
v Bennett, 290 Mich App 465, 475; 802 NW2d 627 (2010). Therefore, we review for plain error
affecting substantial rights. People v McLaughlin, 258 Mich App 635, 645; 672 NW2d 860 (2003).

         “Issues of prosecutorial misconduct are decided case by case, and this Court must examine
the entire record and evaluate a prosecutor’s remarks in context.” People v Dobek, 274 Mich App
58, 64; 732 NW2d 546 (2007). “[A] prosecutor is given great latitude to argue the evidence and
all inferences relating to his theory of the case.” People v Thomas, 260 Mich App 450, 456; 678
NW2d 631 (2004) (citation omitted). However, the prosecutor cannot vouch for the credibility of
prosecution witnesses to the extent that the prosecutor “has some special knowledge concerning a
witness’ truthfulness.” People v Bahoda, 448 Mich 261, 276; 531 NW2d 659 (1995).

        In Bahoda, our Supreme Court explained that a defendant is not entitled to reversal where
the prosecution simply refers to a plea agreement that contained a promise of truthfulness. Id. The
prosecution may refer to a plea agreement containing a promise of truthfulness as long as the
agreement is not “used by the prosecution to suggest that the government had some special
knowledge, not known to the jury, that the witness was testifying truthfully.” Id. (quotation marks
and citations omitted).

        In this case, during voir dire and in the prosecution’s opening statement, the prosecution
stated that BB and BJ entered plea bargains in exchange for testifying truthfully. In so doing, the


                                                -8-
prosecution did not bolster the witnesses’ testimony, insinuate that their testimonies were truthful,
or intimate that their testimonies should be given greater weight than any other witness.
Accordingly, defendant was not denied a fair trial and he is not entitled to any relief.

                                       III. CONCLUSION

       Finding no merit in any of the assignments of error of defendant, we affirm his
convictions and sentence.

       Affirmed.

                                                              /s/ James Robert Redford
                                                              /s/ Jane M. Beckering
                                                              /s/ Michael J. Kelly




                                                -9-